Citation Nr: 0202345	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

The appeal arises from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in pertinent part denying the 
veteran's claims of entitlement to service connection for 
hypertension and service connection for gastroesophageal 
reflux disease.  While the gastrointestinal pathology was 
originally claimed as an ulcer, records associated with the 
claim showed gastroesophageal reflux disease.  As such, the 
disorder was so characterized by the RO.  As noted below, 
there is a final rating action denying service connection for 
ulcers.  To reopen this claim new and material evidence would 
have to be submitted.  This decision is limited to the issues 
set forth on the title page.

The veteran in June 2000 submitted a request for a hearing 
before a hearing officer at the RO.  However, the veteran 
subsequently canceled a hearing that had been scheduled for 
February 22, 2001.  Instead of a formal hearing, the veteran 
elected to have an informal hearing conference with an RO 
hearing officer on February 22, 2001.  A report of that 
informal hearing conference is contained in the claims 
folder.  

The Board of Veterans' Appeals (Board) notes that the RO in a 
June 1998 decision denied the veteran's claim of entitlement 
to service connection for an ulcer and a right knee injury.  
While the veteran in July 1998 submitted a notice of 
disagreement with that decision, the veteran did not submit a 
substantive appeal in response to a Statement of the Case 
issued in August 1998.  Because no timely substantive appeal 
was filed in response to that Statement of the Case, those 
issues are not currently before the Board for appellate 
consideration.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).



FINDINGS OF FACT

1.  Hypertension was not present in service or within the 
first post-service year, and is not otherwise related to 
service.

2.  Gastroesophageal reflux disease was not present in 
service, and no upper gastrointestinal disorder was present 
until several years post service separation.  There is no 
showing of reflux disease related to service.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).

2.  The veteran's gastroesophageal reflux disease was not 
incurred in service, and no chronic reflux disease is shown 
related to service. may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations are 
also for application in this matter.  In letters sent in May 
2001 and July 2001, the veteran was notified of changes in 
the law brought about by the VCAA.  

As noted in an informal hearing conference conducted with a 
hearing officer in February 2001, the veteran has alleged 
that he was treated for hypertension and gastroesophageal 
reflux disease within a year post service.  However, the 
veteran stated in a July 2001 submission that he only 
received treatment at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  In response to an RO request for 
all available records at the VAMC in Columbia, South 
Carolina, that facility in March 2001 reported that there 
were no retired records of the veteran and the only available 
records dated from 1986 to the present.  All those records 
from the VAMC were received by the RO and associated with the 
claims folder.  There is no evidence to support the veteran's 
contention regarding treatment shortly after service, and no 
evidence independent of the veteran's own unsupported 
statements that would support a conclusion that current 
hypertension or gastroesophageal reflux disease were related 
to service, or that either was present within the first post 
service year, so as to warrant service connection on a 
presumptive basis.  See 38 C.F.R. § 3.307, 3.309 (2001).  

Because there is no indication of any evidence to support the 
veteran's claim other than the veteran's own unsupported 
contentions, a medical opinion agreeing with those 
unsupported contentions would have to rely on those 
contentions for its conclusion regarding an etiological 
relationship to service or regarding the presence of either 
disorder within the first post-service year.  Under such 
circumstances, such an opinion regarding the etiology of 
either hypertension or gastroesophageal reflux disease can be 
no better than the facts alleged by the veteran.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993).  Hence, because the 
veteran has stated that there is no post-service medical 
evidence other than the Columbia, South Carolina VAMC records 
already obtained, there is no reasonable possibility that 
further development, to include a VA medical examination, 
would further the veteran's claim.  Accordingly, no further 
development is necessary to satisfy the VCAA.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Certain diseases, including hypertension, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service medical records contain no findings of hypertension 
or gastroesophageal reflux disease.  No pertinent complaints 
are recorded.  At a May 1976 service separation examination 
no gastrointestinal disorder was noted,  and the veteran's 
sitting blood pressure was 100/64.  All pertinent clinical 
evaluations were said to be normal.

The VAMC Columbia, South Carolina records reflect that the 
veteran was treated for upper gastrointestinal symptoms in 
the late 1980's, but do not inform of any treatment or 
diagnosis of an upper gastrointestinal disorder prior to 
1986.  Reports of upper gastrointestinal barium-contrast X-
ray series (upper GI series with contrast) conducted at the 
VAMC in February 1988 and March 1989 are contained in the 
claims folder.   These reports include diagnoses of mild to 
moderate gastritis and duodenitis, a small benign ulceration 
antrum of the stomach, and a duodenal bulb deformity.

VAMC records from 1988 to the present include intermittent 
treatment for gastroesophageal reflux disease and associated 
difficulties with the upper gastrointestinal system.  These 
records contain no information regarding any treatment for 
gastroesophageal reflux disease prior to 1986, and none 
regarding such a disease existing prior to that time.  At the 
time of a December 1991 VA examination, he reported that he 
had ulcers found in the mid 1980's.

While the claims folder contains some records of VA 
outpatient treatment in the 1990's wherein an elevated blood 
pressure reading is recorded, the claims folder contains no 
record of hypertension or signs of hypertension prior to 
1986.  

At a general VA examination in December 1991, a history of 
ulcer disease was noted with Zantac then taken for treatment.  
Also at the VA examination, the veteran's heart had a regular 
rate and rhythm without murmur, and his blood pressure was 
116/90.  There was no diagnosis of hypertension, and no 
history of hypertension was noted.  

The veteran underwent VA hospitalization from July to August 
of 1994 for multiple tooth extractions and drug 
rehabilitation.  A discharge summary noted that the veteran 
had reportedly stopped consuming alcohol due to a gastritis 
problem.  Hypertension was not diagnosed, and no history of 
hypertension was noted.  An EKG showed a normal sinus rhythm 
with a pulse rate of 90.  Blood pressure was 124/80.  

While the veteran has contended that he currently suffers 
from hypertension and gastroesophageal reflux disease which 
originated in service or shortly after service, there is no 
medical evidence of record to support these contentions.  The 
veteran has stated that he only received treatment post 
service at the VAMC in Columbia, South Carolina, and there 
are no records of treatment of the veteran at that facility 
prior to 1986.  The veteran's service medical records contain 
no findings of either hypertension or gastroesophageal reflux 
disease.  The Board finds that the preponderance of the 
evidence is against both the claim for service connection for 
hypertension and the claim for service connection for 
gastroesophageal reflux disease.  The veteran's unsupported 
statements are outweighed by the absence of supporting 
evidence.  There is no medical opinion which attributes 
either of the disabilities with service.  As there is no 
medical nexus demonstrated, there is no basis for service 
connection.

The veteran's claims cannot be granted on a first-year-post-
service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Hypertension is not shown by evidence of record to have been 
present within the first post service year.  While gastritis 
and gastroesophageal reflux disease are not subject to a one-
year-post-service regulatory presumption of service 
incurrence, the related disorders gastric or duodenal ulcers 
are subject to such a presumption.  38 C.F.R. § 3.309 (a).  
However, as noted, service connection for ulcers has 
previously been denied, and a claim for reopening has not 
been filed.  The presumption of service connection does not, 
as noted, apply to the disorder at issue in this case.  In 
any event, the gastroesophageal reflux disease was not shown 
until many years after service.  As noted, there is no 
competent medical evidence on file that associates the 
pathology with service.


ORDER

Service connection for hypertension is denied.

Service connection for gastroesophageal reflux disease is 
denied. 


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

